Citation Nr: 1212134	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy, lumbar disc disease, right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, lumbar disc disease, left lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to October 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, continued 10 percent ratings for radiculopathy of the right and left lower extremities.  

In the November 2008 rating decision, the RO also proposed reducing the rating of the Veteran's service-connected herniated nucleus pulposus, L4-5 and L5-S1, from 20 percent to 10 percent disabling.  In a June 2009 rating decision, the RO reduced the rating of this disability, from 20 percent to 10 percent, effective September 1, 2009.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the reduction.  In a December 2009 rating decision, the RO reinstated the 20 percent rating for herniated nucleus pulposus, L4-5 and L5-S1, effective September 1, 2009, representing a full grant of the benefit sought with respect to that claim. 

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Noncommissioned Officers Association of the United States of America (as reflected in a September 1995 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22, appointing the Missouri Veterans Commission as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

In this regard, the Veteran's radiculopathy of the right and left lower extremities was most recently evaluated during a February 2008 VA examination.  At that time, he described shooting pain down his right thigh into the lateral calf and foot, with lesser symptoms into the left leg.  He described his pain as sharp and stabbing.  He denied any numbness, tickling, electric shocks, pins and needles sensation, or a steady burning sensation.  He also denied weakness or difficulty controlling his legs, and stated that his pain had not otherwise interfered with his daily activity.  On examination, knee and ankle reflexes were 2 out of 4 and a 10 gram monofilament was palpable on the bottom of all toes, the dorsum of the feet, and over the bilateral malleoli.  The examiner commented that there was no paralysis of the lower extremities noted on examination.  The assessment was lumbago with episodic sciatica, no clinical findings of peripheral neuropathy or paralysis of the sciatic nerve on clinical exam, significant civilian back injury in January 2005 corresponding to the Veteran's increase in symptomatology, minimal degenerative arthritis consistent with normal aging process, and degenerative disc disease.  

In his February 2009 NOD, the Veteran asserted that his lumbar radiculopathy had gotten significantly worse.  In support of his claim, the Veteran submitted private treatment records.  These records include a December 2008 record in which the Veteran presented for follow-up on low back pain with referred pain to the lower extremities.  The physician noted that the Veteran's response to a selective nerve root block at the right L5 nerve root at the L5-S1 level had been unchanged.  On review of systems, the Veteran described numbness.  The assessment included lumbar radiculopathy, described as uncontrolled.  The physician commented that the Veteran had a long history of medically refractory lumbosacral and lower extremity pain with associated weakness, tingling, and numbness, with only minimal improvement with epidural/transforaminal injection therapies.  After discussion of the Veteran's MRI and his treatment options, the physician recommended proceeding with a percutaneous discectomy for symptom palliation.  In a March 2011 statement, the Veteran reported that he was scheduled for surgery later that month to implant a neural stimulator to control the chronic pain he had in his back and legs.    

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

The aforementioned evidence indicates a worsening of the Veteran's service-connected disabilities since February 2008.  Accordingly, to ensure that the record reflects the current severity of radiculopathy of the right and left lower extremities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board notes that the record reflects that, in January 2005, the Veteran suffered an injury when he fell down steps while working for the U.S. Postal Service.  During the February 2008 VA examination, the Veteran reported that, it was at the time of his January 2005 injury that his back pain became constant.  He added that, at that time, he experienced pain in the buttocks and both lower legs.  In evaluating the service-connected radiculopathy of the lower extremities, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any post-service injuries, to include the January 2005 injury discussed above.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The record also indicates that there are outstanding treatment records which are potentially pertinent to the claims on appeal.  In this regard, in his March 2011 statement described above, the Veteran reported that his surgery for back and leg pain had been requested by the Kansas City VA Medical Center (VAMC) pain center.  He asked that his medical records from the Kansas City VAMC be obtained in support of his appeal.  While treatment records from the Kansas City VAMC, dated from January 2008 to July 2009 have been associated with the claims file, the March 2011 statement indicates that more recent treatment records are available.  

As any records of VA treatment July 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, in his March 2011 statement, the Veteran reported that he was scheduled for surgery with Dr. W.S.R., and provided an address and phone number for that private physician.  The Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in September 2011, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), for Dr. W.S.R., and reported treatment from January 2011 to the present, including back surgery.  While it appears that these records were requested from Dr. W.S.R. in February 2012, there is no response to this request in the paper claims file or the Virtual VA e-folder, and treatment records from this physician have not been associated with the Veteran's paper claims file or Virtual VA e-folder for the Board's review. 

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should obtain and associate with the claims file any pertinent records of treatment from Dr. W.S.R.

The Board further notes that, in a January 2009 letter, a physician from Landmark Medical Center indicated that the Veteran had been under his care for chronic low back pain and continued to have chronic back pain.  The most recent treatment record from Landmark Medical Center currently associated with the claims file is dated in February 2008.  As the January 2009 letter suggests that more recent treatment records from this facility are available, on remand, any outstanding pertinent treatment records should be obtained and associated with the claims file.  

Further, as indicated above, the record reflects that the Veteran suffered an injury in January 2005 while working for the U.S. Postal Service, at which time he experienced pain in the buttocks and both lower legs.  In a February 2009 statement, the Veteran reported that his private physician was seeking approval from the Office of Workers' Compensation to perform back surgery.  Records regarding a claim for Workers' Compensation have not been associated with the claims file.  

As the claims are being remanded, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of any decision from the U.S. Postal Service and/or the U.S. Department of Labor regarding the claim for Workers' Compensation pertinent to the claims on appeal.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for radiculopathy of the right and left lower extremities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the paper claims file or the Veteran's Virtual VA e-folder.  A specific request should be made for records of treatment from the Kansas City VAMC, dated since July 2009, records of treatment from Dr. W.S.R., as identified in the September 2011 VA Form 21-4142, and records of treatment from Landmark Medical Center, dated since February 2008.

2.  Contact the U.S. Postal Service and/or the U.S. Department of Labor and attempt to obtain any records regarding the Veteran's claim for Workers' Compensation pertinent to the claims on appeal.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected radiculopathy of the right and left lower extremities.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms (and associated impairment of function) related to each disability, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

In evaluating the service-connected disabilities, the physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected disabilities from those attributable to any post-service injury, to include the January 2005 work injury, discussed above.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected disabilities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


